DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1–17) in the reply filed on Dec. 13, 2021 is acknowledged.
Claims Objections and Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites:
“13. The air separation module of claim 1, wherein the inlet cap has a one- piece inlet cap body, the one-piece inlet cap body and inlet end fixation feature being homogenous in composition and monolithic in construction.” Emphasis added. 
Claim 13 is indefinite because the term “inlet end fixation feature” lacks antecedent basis. 
For the purpose of examination, claim 13 is interpreted as:
an inlet end fixation feature being homogenous in composition and monolithic in construction.”

Claim 14 recites:
“14. The air separation module of claim 1, wherein the outlet cap has a one- piece outlet cap body, the one-piece outlet cap body and inlet end fixation feature being homogenous in composition and monolithic in construction.” Emphasis added. 

Claim 14 is rejected as being indefinite for the same reason as claim 13. Additionally, claim 14 is objected as the term “inlet end fixation feature” is confusing. The examiner suggests change it to “outlet end fixation feature.”
For the purpose of examination, claim 14 is interpreted as:
“14. The air separation module of claim 1, wherein the outlet cap has a one- piece outlet cap body, the one-piece outlet cap body and an outlet end fixation feature being homogenous in composition and monolithic in construction.”

Claim Rejections - 35 USC §§ 102 or 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanetsuki et al., US 2012/0304856 A1 (“Kanetsuki”). 
 Claims 2–4 are rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Komiya et al., US 2015/0196871 A1 (“Komiya”).  
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Pflueger, US 2018/0250625 A1 (“Pflueger”). 
Claim 6
Claims 7–8 are rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Peacos, III and Mullin et al., US 2017/0074699 A1 (“Mullin”). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Kang et al., KR 2018 0049598 A (“Kang”)1. 
Claim 10–11 are rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Kang and Peacos, III. 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Kang and Gillespie et al., US 5,410,999 A (“Gillespie”). 
Claims 13–14 are rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Fall et al., US 2006/0201872 A1 (“Fall”). 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Pflueger. 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Kang and Peacos, III.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Kanetsuki in view of Kang and Lenn et al., US 2018/0087698 A1, (“Lenn”). 
Claim 1 describes an air separation module. The air separation module comprises a canister having an inlet end, an axially opposite outlet end, and an oxygen- enriched air flow fraction outlet port between the inlet end and the outlet end of the canister. The air separation module comprises a separator supported within the canister and configured to separate a compressed air flow into an oxygen-depleted air flow fraction and an oxygen-enriched air flow 
Kanetsuki discloses an air separation module (i.e., gas separation module 1001). Kanetsuki Fig. 25, [0493]. The air separation module 1001 comprises a canister (i.e., casing 1010) having an inlet end (i.e., mixed gas inlet 1010a), an axially opposite outlet end (i.e., non-permeate gas outlet 1010b), and an oxygen-enriched air flow fraction outlet port (i.e., permeate gas outlet 1010c) between the inlet end 1010a and the outlet end 1010b of the canister 1010. Id. at Fig. 25, [0500]. The air separation module 1001 comprises a separator (i.e., hollow fiber bundle 1015) supported within the canister 1010 and configured to separate a compressed air flow into an oxygen-depleted air flow fraction (i.e., nitrogen) and an oxygen-enriched air flow fraction (i.e., oxygen). Id. at Fig. 25, [0032] and [0493]. The separator 1015 provides the oxygen-depleted air flow fraction (i.e., nitrogen) to the outlet end of the canister 1010b (i.e., 1010b is non-permeate gas outlet, which is nitrogen-rich air). Id. at Fig. 25, [0500] and [0040]. The separator 1015 diverts the oxygen-enriched air flow fraction to the oxygen-enriched air flow fraction outlet port 1010c. Id. at Fig. 25, [0500]. The air separation module 1001 comprises a band (i.e., tube sheet 1021) fixed to the canister 1010 and extending about the separator at a location axially between the oxygen-enriched air flow fraction outlet port 1010c and the inlet end of the canister 1010a to support the air separation module 1015 (i.e., as the tube sheets 1021, 1022 fix the ends of hollow fiber bundle 1015). Id. at Fig. 25, [0497].  

    PNG
    media_image1.png
    835
    652
    media_image1.png
    Greyscale

Claim 2 describes the air separation module of claim 1. The band and the canister are formed as a one-piece canister body.
Claim 3 
Claim 4 describes the air separation module of claim 1. The band is welded or bonded to the canister.
Kanetsuki does not discloses that the band 1021 and the canister 1010 are formed as a one-piece canister body. Kanetsuki does not disclose that the band 1021 are fattened to the canister 1010. Kanetsuki also does not disclose that the bank 1021 is welded or bonded to the canister 1010. 
In the analogous art of air separation modules, Komiya discloses a tube sheet 23 welded to cylinder 3. Komiya Fig. 1, [0113]. It would have been obvious for Kanetsuki’s tube sheet 1021 to be welded to the canister 1010 in the same way as disclosed by Komiya as welding is known in the gas separation art as being suitable to connect a tube sheet to a pipe. With this modification, Kanetsuki’s band 1021 and the canister 1010 would form as a one-piece canister body. The band 1010 would be fastened to the canister by welding. 
Claim 5 describes the air separation module of claim 1. The canister has a canister inlet flange and an axially opposite canister outlet flange. The band is evenly spaced between the canister inlet flange and the canister outlet flange.
Kanetsuki discloses that the canister 1010 has a canister inlet flange and an axially opposite canister outlet flange (i.e., caps members 1012 located at both ends). Kanetsuki Fig. 26, [0502]. 
Kanetsuki does not disclose that the band 1021 is evenly spaced between the canister inlet flange and the canister outlet flange. 
In the analogous art of gas separation canisters with air separation module supported within, Pflueger discloses a support section 19 arranged centrally between the end disc sections 17, 18. Pflueger Fig. 6, [0052]. Pflueger discloses that the support section 19 serves to centrally Id. It would have been obvious to include band 1021 in the center of Kanetsuki’s hollow fiber bundle 1015 to provide center support and avoid collapse. With this modification, the band would be evenly spaced between the canister inlet and outlet flange. 
Claim 6 describes the air separation module of claim 1, The air separation module further comprises a supply conduit fluidly coupled to the outlet end of the canister, wherein the supply conduit is supported by the canister.
Kanetsuki does not disclose a supply conduit fluidly coupled to the outlet end of the canister that is supported by the canister. 
In the analogous art of canister modules for air separation systems, Peacos, III discloses a supply conduit 124 fluidly coupled to the outlet end of the canister (i.e., nitrogen rich outlet at second end cap 120). Peacos, III Fig. 1B, [0012]. Peacos, III also discloses that the supply conduit 124 is support by the canister 116 as best shown in Fig. 1B. Id. Peacos, III also discloses that the supply conduit 124 is configured to supply and control the flow of nitrogen rich air from the canister to the fuel tanks of an aircraft. Id. at Fig. 1B, [0013]. The instant applicant also discloses that its supply conduit 106 fluidly connects the air separation module 100 to the fuel system 12 to provide thereto the oxygen depleted air flow fraction 18. Specification dated Dec. 11, 2019 (“Spec.”) p. 7. It would have been obvious to include Peacos, III’s supply conduit 124 to supply nitrogen to the fuel tank as a supply conduit is known in the art to serve as a fluid connection between the air separation module and fuel system. 
Claim 7 
Kanetsuki as modified does not disclose that the band 1021 includes a standoff. Kanetsuki as modified also does not disclose that the supply conduit 124 is supported by the standoff. 
However, Peacos, III discloses a standoff (i.e., fitting or retaining member 142). Peacos, III Fig. 1B, [0014]. It would have been obvious to include the Peacos, III’s retaining members 142 in modified Kanetsuki such that Peacos, III’s outlet conduit 124 could be attach to Kanetsuki’s canister 1010 as discussed in claim 6. With this modification, Peacos, III’s retaining member 138 would be supporting Peacos, III’s supply conduit 124 on Kanetsuki’s canister 1010. 
This modification does not disclose Peacos, III’s retaining member 142 is included on Kanetsuki’s band 1021. 
In the analogous art of pipe retainers, Mullin discloses retainer 216 disposed on clamps 214 and used to connect a canister 212 with a pipe 210. Mullin Fig. 5, [0026]. It would have been obvious to replace Peacos, III’s retaining member 142 with Mullin’s retainer 216 and clamps 214 as both are known in the canister attachments art as being suitable to attach a pipe to a canister. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2143(I). With this modification, Mullin’s clamp 214 would be the band and Mullin’s retainer 216 would be the standoff. 
Claim 8 describes the air separation module of claim 6. The air separation module further comprises a band member extending about the canister axially between the oxygen-enriched air flow fraction outlet port and the band, wherein the band member supports the supply conduit.
As discussed in claim 7, Mullin’s retainer 216 and clamp 214 could substitute Peacos, III’s retaining member 142 to support Peacos, III’s supply conduit 124. With this modification, 
For the limitation of the band member 214 located between the oxygen enriched air flow fraction outlet port and the band, modified Kanetsuki does not specifically disclose the location of the band member 214. However, Peacos, III disclose its retaining member 142 that supports the supply conduit 124 is located between an oxygen-enriched air flow fraction outlet port (i.e., oxygen outlet 118) and a collar 152 (i.e., the band). Peacos, III Fig. 1B, [0015] and [0012]. It would have been obvious for Mullin’s clamp 214 to be located at a similar location as disclosed by Peacos, III because such location is recognized in the air separation system art as being suitable to arrange a band member that supports a supply conduit. 
Claim 9 describes the air separation module of claim 1. The air separation module further comprises a canister fixation feature connected to the band and arranged for fixation of the air separation module to a vehicle structure.
Kanetsuki does not disclose that the air separation module comprise a canister fixation feature connected to the band and arranged for fixation of the air separation module to a vehicle structure. 
In the analogous art of gas separation canisters, Kang discloses clamps 610 and 620 used to fasten the ends of respectively closed end caps 200 and 300 to the circumferential surface of canister 100. Kang Fig. 2, p. 3. Kang also discloses that the clamps 610 and 620 comprises mounting ends 623 and 613 so that the canister 100 can be fixedly mounted at a specific position. Id. at p. 4. It would have been obvious to use Kang’s clamps 610 and 620 to fix Kanetsuki’s capping member 1012 to the canister 1010 as Kang discloses that its clamps 610 and 620 are suitable to fix cap member to canisters. With this modification, Kang’s clams 610 and 620 could 
Claim 10 describes the air separation module of claim 9. The air separation module further comprises a one-piece inlet cap connected to the inlet end of the canister and having an inlet end fixation feature, the inlet end fixation feature arranged for fixation of the air separation module to a vehicle.
Claim 11 describes the air separation module of claim 9. The air separation module further comprises a one-piece outlet cap connected to the outlet end of the canister and having an outlet end fixation feature, the outlet end fixation feature arranged for fixation of the air separation module to a vehicle.
Kanetsuki as modified by Kang does not disclose that the air separation module further comprises a one-piece inlet cap connected to the inlet end of the canister and having an inlet end fixation feature, the inlet end fixation feature arranged for fixation of the air separation module to a vehicle. Kanetsuki as modified by Kang also does not disclose that the air separation module further comprises a one-piece outlet cap connected to the outlet end of the canister and having an outlet end fixation feature, the outlet end fixation feature arranged for fixation of the air separation module to a vehicle.
In the analogous art of gas separation module for aircrafts, Peacos, III discloses that a one-piece inlet cap (i.e., first end cap 112) connected to the inlet end of a canister 116 and having an inlet end fixation feature (i.e., first structural attachment points 144), the inlet end fixation feature 144 arranged for fixation the canister 116 to a part of the aircraft. Peacos, III Fig. 1A, [0015]. Peacos, III also discloses that a one-piece outlet cap (i.e., second end cap 120) connected ), the outlet end fixation feature 146 is arranged for fixation of the air separation module to a vehicle (i.e., aircraft). Id. It would have been obvious to substitute Kanetsuki’s endcap 1012 with Peacos, III’s first and second end caps 112 and 120 because both endcaps are known in the gas separation art as being suitable for capping canister gas separation module inlet and outlet end. Additionally, swapping Kanetsuki’s end cap 1012 with Peacos, III’s first and second end caps 112 and 120 is just simple substitution of one known element for another to obtain predictable results, which support a conclusion of obviousness. MPEP 2143(I).
Claim 12 describes the air separation module of claim 9. The canister fixation feature includes a clevis structure arranged to seat therein a tie rod.
Kanetsuki as modified does not disclose that the canister fixation feature includes a clevis structure arranged to seat therein a tie rod. 
In the analogous art of canister fixation feature within a vehicle, Gillespie discloses a clevis-like fixture 342 bolted to the forward end 54 of the cylinder block 50. Gillespie Fig. 3, col. 8, ll. 21–29. It is the noted here that the bolt is the tie rod seat therein. It would have been obvious to include Gillespie’s clevis-like fixture 342 with the bolt on Kanetsuki’s canister 1010 as such structure is known in the vehicle canister art as being suitable for fixing a canister. 
Claim 13 describes the air separation module of claim 1. The inlet cap has a one-piece inlet cap body, the one-piece inlet cap body and an inlet end fixation feature being homogenous in composition and monolithic in construction.
Claim 14 
Kanetsuki does not disclose that its inlet and outlet cap each have an one-piece cap body and an end fixation feature being homogenous in composition and monolithic in construction. 
In the analogous art of gas separation canister modules, Fall discloses a one-piece end cap body (i.e., end cap 48) and hooks (i.e., end fixation feature) that are molded into the end cap. Fall Fig. 5, [0038] and [0043].  Fall also discloses that the hooks are provided to captures handles that facilitate the handling of the element. It would have been obvious to include Fall’s end cap 48 and hooks on both ends of Kanetsuki’s canister 1010 to facilitate the handling of Kanetsuki’s canister 1010. With this modification, Kanetsuki’s canister 1010 would have a one-piece inlet and outlet cap body (i.e., Fall’s end cap 48) and an inlet/outlet end fixation feature (i.e., Fall’s hooks) that are homogenous in composition and monolithic in construction because Fall discloses that the hooks are molded in the end cap 48. 
Claim 15 describes a nitrogen generation system. The nitrogen generation system comprises an air separation module as recited in claim 1. The canister has a canister inlet flange and an axially opposite second flange. The band is evenly spaced between the canister inlet flange and the second flange. The nitrogen generation system also comprises a compressed air source fluidly coupled to the inlet end of the canister and fluidly coupled to the outlet end of the canister by the separator. The nitrogen generation system comprises a fuel tank fluidly coupled to the outlet end of the canister and fluidly coupled to the inlet end of the canister by the separator.
Kanetsuki discloses a nitrogen generation system as mapped in claim 1. The nitrogen generation system comprises an air separation module (i.e., gas separation module 1001). Kanetsuki Fig. 25, [0493]. As mapped in claim 1, Kanetsuki’s canister 1010 has a canister inlet flange and an axially opposite second flange (i.e., caps members 1012 located at both ends). Id. at Fig. 25, [0038]. 
While Kanetsuki does not disclose that the band 1021 is evenly spaced between the canister inlet flange and outlet flange, as discussed in claim 5, it would have been obvious to include band 1021 in the center of Kanetsuki’s hollow fiber bundle 1015 to provide center support and avoid collapse. With this modification, the band would be evenly spaced between the canister inlet and outlet flange.
  Claim 16 describes the nitrogen generation system of claim 15. The nitrogen generation system comprises a canister fixation feature fixed to the band and arranged for fixation of the air separation module to a vehicle structure. The nitrogen generation system comprises a one-piece inlet cap connected fixed to the inlet end of the canister and having an inlet end fixation feature. The inlet end fixation feature is arranged for fixation of the air separation module to a vehicle structure. The nitrogen generation system comprises a one-piece outlet cap connected fixed to the outlet end of the canister and having an outlet end fixation feature. The outlet end fixation feature is arranged for fixation of the air separation module to a vehicle structure.
While Kanetsuki does not disclose those limitations, as discussed in claims 9, it would have been obvious to use Kang’s clamps 610 and 620 to fix Kanetsuki’s capping member 1012 to the canister 1010 as Kang discloses that its clamps 610 and 620 are suitable to fix cap member 
Claim 17 describes the nitrogen generation system of claim 15. The band and the canister are formed as a one-piece canister body, and further comprising a canister fixation feature fixed to the band and arranged for fixation of the air separation module to a vehicle structure.
The term one-piece is interpreted according to applicant’s disclosure as “that various portions, e.g., mounting feature, flange, and/or mount, of the associated "one-piece" element are homogenous in composition and monolithic in construction. 
While modified Kanetsuki does not disclose those limitations, as discussed in claim 9, it would also have been obvious to use Kang’s clamps 610 and 620 to fix Kanetsuki’s capping member 1012 to the canister 1010 as Kang discloses that its clamps 610 and 620 are suitable to fix cap member to canisters. With this modification, Kang’s clams 610 and 620 could be interpreted to be the “band.” The mounting ends 613 and 623 would be “canister fixation feature” connected to the band 610 and 620 arranged for fixation of Kanetsuki’s air separation module to a vehicle structure (i.e., an aircraft).  
Kanetsuki as modified by Kang does not explicitly disclose that Kang’s clamps 610 and 620 (i.e., the band) would form a one-piece canister body with Kanetsuki’s canister 1010.  
In the analogous art of band clamp for canister structures, Lenn discloses that a band clamp 16 attached to a canister end (i.e., pipe end 14) by spot welds. It would have been obvious for Kang’s clamps 610 and 620 to be spot welded on Kanetsuki’s canister as such technique is known in the canister clamp fixture art as being suitable to attach clamp to a canister body. With this modification, Kang’s clamps 610 and 620 would form a ‘one-piece” structure, which is homogeneous in composition (i.e., metal) and monolithic in construction (i.e., welding creates a monolithic structure). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kang reference is the 15-page Foreign Reference dated Jul. 14, 2021. A copy of Kang’s machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.